In a proceeding pursuant to CPLR article 78, to review a determination of the Board of Education of the Central Islip Union Free School District, effective September 1, 1991, appointing Margaret Harvey to a newly created teaching position, Margaret Harvey appeals from a judgment of the Supreme Court, Suffolk County (Oshrin, J.), dated May 19, 1993, which granted the petition and vacated the appointment.
Ordered that judgment is affirmed, with costs.
The petitioners were employed as teachers in the Business Education Department of the senior high school of the Central Islip Union Free School District (hereinafter the School District). The petitioners’ teaching positions were abolished effective June 30, 1991. Margaret Harvey was employed in the mostly administrative and supervisory position of Business Department Coordinator, which was also abolished on that date. Prior to her appointment as Coordinator of the Business Department, Ms. Harvey held a teaching position in the Business Education Department, which she left voluntarily. Upon the abolishment of their positions, in accordance with Education Law § 2510 (3) (a), the petitioners and Ms. Harvey were placed on a preferred list of eligible candidates for appointment to present or future vacancies in an office or in positions similar to the ones that they had filled. Effective September 1, 1991, the School District created a new full-time teaching position in the Business Education Department and appointed Ms. Harvey to that position.
The Supreme Court properly annulled Ms. Harvey’s appointment to the newly created teaching position. Unlike the petitioners, Ms. Harvey did not occupy a position similar to the new position when she was placed on the preferred list of eligible candidates (see, Greenspan v Dutchess County Bd. of Coop. Educ. Servs., 96 AD2d 1028; Matter of Dinan v Board of Educ., 74 AD2d 922; see also, Matter of Jester v Board of Educ., 109 AD2d 1004). Sullivan, J. P., Thompson, Copertino and Pizzuto, JJ., concur.